DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 11, and those depending therefrom including claims 12-21, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 6 and 7, the claimed “wherein at least a plurality of the brush wire tufts extending radially from at least a corresponding plurality of the brush wire tuft mounting holes” is indefinite as to whether this is requiring a plurality of brush wire tufts per each of the brush wire tuft mounting holes or just a plurality of the brush wire tufts extend from their respective corresponding brush wire tuft mounting hole.”  The phrase is awkward and, though indefinite, is generally understood to mean that the plurality of the brush wire tufts extending from the brush wire tuft holes of at least one of the hubs are alternatingly configured having different brush wire tuft trim lengths.
	Regarding claim 11, the claimed “are spaced a radial distance from the center of the brush wire tuft mounting hub in which disposed greater than a radial distance the brush wire tuft mounting holes of the second set are spaced from the center of the brush wire tuft mounting hub in which disposed greater than a radial distance the brush wire tuft mounting holes” [emphasis added] is indefinite.  As best understood, this is considered to be “are spaced a radial distance from the center of the brush wire tuft mounting hub at a radial distance greater than a radial distance the brush wire tuft mounting holes of the second set 
	Regarding claim 11, the claimed “wherein the brush wire tuft mounting holes of each one of the brush wire tuft mounting hubs are circumferentially spaced apart with alternating radially spaced brush wire tuft mounting holes arranged in a first set of the brush wire tuft mounting holes and a second set of the brush wire tuft mounting holes” is indefinite.  It’s not explicitly clear whether the claim is requiring the brush wire tuft mounting holes of each one of the brush wire tuft mounting hubs are to alternate with each other or whether they may alternate with the other of the mounting hubs.  For example, Bickel US-2,062,047 may allow for the bristles 4 to alternate between the bristles 3 to accommodate them in the most space efficient manner, presumably what is seen in Figure 1 and thus meet where each of the hubs, in combination, have brush wire tuft mounting holes circumferentially spaced apart with alternating radially spaced brush wire tuft mounting holes arranged in a first set of the brush wire tuft mounting holes and a second set of the brush wire tuft mounting holes as claimed.  For the purpose of examination, the examiner will consider the claim to require that the first set of the brush wire tuft mounting holes are circumferentially spaced apart with alternating radially spaced brush wire tuft mounting holes and, likewise, for the second set of brush wire tuft mounting holes.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bickel (US-2,062,047).
	Regarding claim 1, Bickel (US-2,062,047) discloses a double-stringer rotary brush assembly comprising:
(a) a pair of generally coaxial brush wire tuft mounting hubs (5, 6) configured for rotation about an axis of rotation at a center thereof (around axis of revolving shaft 12), each brush wire tuft mounting hub (5, 6) having a plurality of pairs of spaced apart brush wire tuft mounting holes (15, 16, respectively) (Figs. 1, 2, 4); and
(b) a plurality of pairs of brush wire tufts (3, 4) with one of the brush wire tufts extending outwardly from each one of the brush wire tuft mounting holes (15, 16, respectively) of each one of the brush wire tuft mounting hubs (5, 6), each brush wire tuft (3, 4) comprised of at least a plurality of brush wires (Fig. 1) and extending radially outwardly of from a corresponding one of the brush wire tuft mounting hubs (5, 6) (Fig. 1).
	Regarding claim 2, Bickel discloses the double-stringer rotary brush assembly of claim 1, wherein one of the brush wire tuft mounting hubs (5) is configured having a first set comprised of at least a plurality of the brush wire tuft mounting holes (16) spaced a radial distance from the center of the one of the brush wire tuft mounting hubs (5) greater than a second set comprised of at least a plurality of the brush wire tuft mounting holes (15) (Fig. 1).
	Regarding claim 10, Bickel discloses the double-stringer rotary brush assembly of claim 2, wherein at least a plurality of the brush wire tuft mounting holes (16) of one of the brush wire tuft mounting hubs (6) are respectively angularly offset relative to at least a plurality of corresponding adjacent brush wire tuft mounting holes (15) of the other one of the brush wire tuft mounting hubs (5) (Figs. 1 and 5).

Allowable Subject Matter
Claim 3, and those depending therefrom including claims 4, 5, and 8-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 3, the prior art of Bickel US-2,062,047 fails to anticipate or render obvious, in combination with all other claim limitations, “wherein the brush wire tuft mounting holes of the first set of the brush wire tuft mounting holes of the one of the brush wire tuft mounting hubs has a size different than the brush wire tuft mounting holes of the second set of the brush wire tuft mounting holes of the one of the brush wire tuft mounting hubs”.
Claim 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims as both claims depend from claim 3 which was indicated as allowable.  
Claim 11, and those depending therefrom including claims 12-21, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 11, the prior art of Bickel US-2,062,047 fails to anticipate or render obvious, in combination with all other claim limitations, where each of the hubs have the first set of the brush wire tuft mounting holes are circumferentially spaced apart with alternating radially spaced brush wire tuft mounting holes and, likewise, for the second set of brush wire tuft mounting holes as interpreted under 35 USC 112(b) above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US-2,480,877, EP1356750, JP59187454, JP2017136678, and EP1025958 are pertinent to claim 1.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723